Reversing.
This is an appeal from a judgment convicting appellant of possessing intoxicating liquor.
The officers were on the premises actually engaged in a search, and at least one of them was in appellant's house when the liquor was discovered. They claimed to have acted under a federal search warrant, but, though the production of the warrant was demanded, they did not produce it, or account for its absence, and prove its contents. That being true, the evidence obtained by the search was inadmissible, and appellant's objection thereto should have been sustained. Craft v. Commonwealth, 196 Ky. 277, 244 S.W. 696; Adams v. Commonwealth, 197 Ky. 235, 246 S.W. 788.
This conclusion makes it unnecessary to consider the other questions raised.
Judgment reversed and cause remanded for a new trial not inconsistent with this opinion.